980 So. 2d 1205 (2008)
Ronald COUNCIL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1396.
District Court of Appeal of Florida, Fourth District.
April 30, 2008.
Ronald Council, Crawfordville, pro se.
No appearance required for appellee.
PER CURIAM.
Council's petition for writ of certiorari challenged a circuit court order summarily denying his motion for post-conviction relief and motion to correct illegal sentence. We re-designated this petition as a final appeal pursuant to Fla. R.App. P. 9.040(c) and 9.141(b). We also have treated the petition, and the arguments raised therein, as Council's initial brief and summarily affirm.
Affirmed
STONE, POLEN and TAYLOR, JJ., concur.